Case 2:17-cv-07732-DSF-JPR Document 313 Filed 06/27/19 Page 1 of 2 Page ID #:4134




    1

    2

    3

    4

    5

    6

    7

    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
   10   CITY OF TORRANCE                             Case No. 2:17-cv-07732-DSF-JPR
   11                              Plaintiff,        ORDER ENTERING JOINT
   12         v.                                     STIPULATION TO EXTEND TIME
                                                     FOR THIRD-PARTY
   13   HI-SHEAR CORPORATION, a                      DEFENDANTS “ESTATE OF
        Delaware corporation,
   14   d/b/a LISI AEROSPACE,                        MARTIN GILTSCH JR. d/b/a
                                                     GILTSCH MANUFACTURING
   15                              Defendant.        CO.”; “EXECUTOR,
   16                                                ADMINSTRATOT, OR TRUSTEE
        HI-SHEAR CORPORATION,                        OF THE ESTATE OF EXECUTOR,
   17
                                                     ESTATE OF MARTIN GILTSCH
                           Counter-Claimant,
   18                                                JR. d/b/a GILTSCH
              v.                                     MANUFACTURING CO.”; and
   19
                                                     GILTSCH MANUFACTURING
        CITY OF TORRANCE,
   20                                                CO.; TO RESPOND TO THIRD
                           Counter-Defendant.        AMENDED THIRD-PARTY
   21
                                                     COMPLAINT
   22   HI-SHEAR CORPORATION,
   23                   Third-Party Plaintiff,       The Honorable Dale S. Fischer
   24         v.                                     United States District Judge
   25   EFOC, INC., etc., et al.
   26                 Third-Party Defendants.
   27

   28   ///
                                                 1
Case 2:17-cv-07732-DSF-JPR Document 313 Filed 06/27/19 Page 2 of 2 Page ID #:4135




    1         Based on the stipulation, dated June 26, 2019 (the “Stipulation”), entered into
    2   between Defendant/Counter-Claimant/Third-Party Plaintiff HI-SHEAR
    3   CORPORATION (“Hi-Shear”) and Travelers Casualty and Surety Company,
    4   specially appearing as purported insurer of and on behalf of allegedly dissolved
    5   entities Third-Party Defendants : “the estate of MARTIN GILTSCH JR. d/b/a
    6   GILTSCH MANUFACTURING CO.”; “the executor, administrator, or trustee of
    7   the estate of MARTIN GILTSCH JR. d/b/a GILTSCH MANUFACTURING CO.”;
    8   and GILTSCH MANUFACTURING CO., (collectively, the “Giltsch Entities”),
    9   purported insureds, to extend time for each of the Giltsch Entities to respond to
   10   Hi-Shear’s Third Amended Third-Party Complaint, and for good cause appearing
   11   therefor,
   12         IT IS HEREBY ORDERED that:
   13         Third-Party Defendants : “the estate of MARTIN GILTSCH JR. d/b/a
   14   GILTSCH MANUFACTURING CO.,” “the executor, administrator, or trustee of
   15   the estate of MARTIN GILTSCH JR. d/b/a GILTSCH MANUFACTURING CO.,”
   16   and GILTSCH MANUFACTURING CO. shall each have up to and including
   17   August 12, 2019, to answer, move against, or otherwise respond to Hi-Shear’s Third
   18   Amended Third-Party Complaint.
   19         IT IS SO ORDERED.
   20   DATED: June 27, 2019
   21                                          Honorable Dale S. Fischer
                                               UNITED STATES DISTRICT JUDGE
   22

   23

   24

   25

   26

   27

   28
                                                  2
